Citation Nr: 1038187	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  94-27 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an initial rating in excess of 60 percent for 
nephritis with hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from May 
1956 to January 1977.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2006 rating decision by the Seattle, 
Washington, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In August 2010, the Veteran testified at a travel 
board hearing before the undersigned Veterans Law Judge.  A copy 
of the transcript of that hearing is of record.  

The issue of entitlement to a total disability rating 
based on individual unemployability due to service-
connected disability (TDIU) was raised by the Veteran in 
August 2010, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over the issue, and it is referred 
to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action on his part is required.


REMAND

The Veteran seeks an increased evaluation for his service-
connected nephritis with hypertension and coronary artery 
disease, currently rated as 60 percent disabling pursuant to 38 
C.F.R. § 4.115a, Diagnostic Code 7541 (2009).  Diagnostic Code 
7541 pertains to renal involvement in systemic disease processes 
and directs that the disability is to be rated as renal 
dysfunction.  The current 60 percent rating requires renal 
dysfunction with constant albuminuria with some edema; or, 
definite decrease in kidney function; or, hypertension at least 
40 percent disabling under Diagnostic Code 7101.  An 80 percent 
rating is warranted for persistent edema and albuminuria with 
blood urea nitrogen (BUN) 40 to 80 mg%; or, creatinine 4 to 8 
mg%; or, generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion.  A 
100 percent rating is warranted for renal dysfunction requiring 
regular dialysis, or precluding more than sedentary activity from 
one of the following: persistent edema and albuminuria; or, BUN 
more than 80 mg%; or, creatinine more than 8 mg%; or, markedly 
decreased function of kidney or other organ systems, especially 
cardiovascular.  Except in cases where there is an absence of a 
kidney or there is chronic renal disease requiring regular 
dialysis, separate ratings are not to be assigned for any 
coexisting hypertension or heart disease.  38 C.F.R. § 4.115 
(2009).

The Board's review of the claims file reveals that further RO 
action on the claim on appeal is warranted.

During the August 2010 hearing, the Veteran testified that he 
received private treatment from a physician in Tacoma, Washington 
on an ongoing basis for his service-connected disability.  VA has 
a duty to obtain relevant records of treatment reported by 
private medical professionals.  Massey v. Brown, 7 Vet. App. 204 
(1994).  The most recent private treatment records currently 
associated with the claims file are dated in 2005.  As the 
Veteran's testimony suggests that more recent records of 
pertinent treatment may be available, on remand, the RO should 
attempt to obtain these records.  

Moreover, during the August 2010 hearing, the Veteran' testified 
that his heart problems had gotten worse and he was experiencing 
edema and swelling.  He was limited in what he could do, and his 
ability to walk or exert himself was limited by shortness of 
breath with angina and other symptoms.  VA's statutory duty to 
assist the Veteran includes the duty to conduct a thorough and 
contemporaneous examination so that the evaluation of the claimed 
disability will be a fully informed one.  See Green v. Derwinski, 
1 Vet. App. 121, 124 (1991); see also Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  See also 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Reexamination will be requested whenever 
VA determines that there is a need to verify the current severity 
of a disability.  38 C.F.R. § 3.327(a) (2009).  Accordingly, the 
AMC/RO should arrange for the Veteran to undergo a VA examination 
to determine the severity of his service-connected nephritis with 
hypertension and coronary artery disease.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran 
and obtain the names and addresses and 
approximate dates of treatment, of all 
medical care providers, VA and non-VA, who 
provided evaluation and/or treatment 
regarding his nephritis with hypertension 
and coronary artery disease beginning in 
2006.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO/AMC cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  Thereafter, the Veteran should be 
afforded a VA examination to ascertain the 
severity of his nephritis with hypertension 
and coronary artery disease.  The claims 
file must be made available to and reviewed 
by the physician in conjunction with the 
examination, and the examination report 
should reflect that such a review was made.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The examination 
must be conducted following the protocol in 
VA's Disability Worksheet for VA 
Genitourinary Examinations.  

The physician should be asked to 
specifically address whether the Veteran's 
renal dysfunction is (1) manifested by 
persistent edema and albuminuria with BUN 
40 to 80 milligrams percent; or, creatinine 
4 to 8 milligrams percent; or, generalized 
poor health, characterized by lethargy, 
weakness, anorexia, weight loss, or 
limitation of exertion, (2) requires 
regular dialysis, or precludes more than 
sedentary activity from one of the 
following: persistent edema and 
albuminuria; or, BUN with more than 80 
milligrams percent; or, creatinine, more 
than 8 milligrams percent; or, markedly 
decreased function of kidney or other organ 
systems, especially cardiovascular.

Adequate reasons and bases are to be 
provided for any opinion rendered.  

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims file.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claim.

4.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



